
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 945
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Mr. Lamborn (for
			 himself, Mr. Young of Alaska,
			 Mr. McCotter,
			 Ms. Foxx, Mr. Latta, Mr.
			 Franks of Arizona, Mr.
			 Chaffetz, Mrs. Blackburn,
			 Mr. Harper,
			 Mr. Pitts,
			 Mrs. Lummis,
			 Ms. Fallin,
			 Mr. Brady of Texas,
			 Mr. King of Iowa,
			 Mr. Posey,
			 Mr. Luetkemeyer,
			 Mr. Culberson,
			 Mr. Barton of Texas,
			 Mr. Gingrey of Georgia,
			 Mr. Bishop of Utah,
			 Mr. Bartlett,
			 Mr. Tiberi,
			 Mr. Bachus,
			 Mr. Broun of Georgia,
			 Mr. Cole, Mr. Garrett of New Jersey,
			 Mr. Coffman of Colorado, and
			 Mr. Sensenbrenner) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the conditions for the United States becoming a
		  signatory to or negotiating any international agreement on greenhouse gas
		  emissions under the United Nations Framework Convention on Climate
		  Change.
	
	
		Whereas the United Nations Framework Convention on Climate
			 Change, adopted in May 1992, entered into force in 1994;
		Whereas the 1997 Kyoto Protocol entered into force in 2005
			 without United States ratification;
		Whereas greenhouse gas emissions from many of the
			 developed nation signatories to the Kyoto Protocol have failed to decline since
			 the treaty was signed and indeed the emissions reduction performance of the
			 United States as a nonparty exceeds that of many parties;
		Whereas greenhouse gas emissions from the developing
			 nations exempted under Kyoto have risen dramatically since 1997, especially
			 those from China, and are expected to continue growing at a pace seven times
			 faster than those of the United States and other developed nations in the
			 decades ahead;
		Whereas studies have found high costs associated with
			 Europe’s attempt to reduce emissions under Kyoto, and also predicted high costs
			 had the United States ratified and complied with its provisions;
		Whereas the emissions reduction targets in Kyoto expire in
			 2012 and proponents of successor treaty negotiations in Copenhagen have stated
			 that post-2012 targets need to be more stringent and therefore costlier than
			 those under Kyoto; and
		Whereas proponents of a successor treaty at Copenhagen
			 have expressed the need to impose internationally binding, verifiable, and
			 enforceable targets on the United States, raising concerns about American
			 sovereignty; Now, therefore be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States
			 should not be a signatory to any protocol or other agreement regarding the
			 United Nations Framework Convention on Climate Change of 1992, at negotiations
			 in Copenhagen in December 2009 or thereafter, which would—
				(A)result in
			 significant harm to the economy of the United States; or
				(B)compromise
			 American sovereignty by requiring the United States to submit to decisions of
			 international inspection, compliance, and enforcement mechanisms; and
				(2)the United States
			 should demand in any such discussions or negotiations that any protocol or
			 agreement must not mandate new commitments to limit or reduce greenhouse gas
			 emissions for the United States and other Annex I Developed Country Parties
			 without binding, verifiable, and enforceable commitments to limit or reduce
			 greenhouse gas emissions for Developing Country Parties within the same
			 compliance period.
			
